Earl Warren: Number 79, National Labor Relations Board versus Coca-Cola Bottling Company. Mr. Findling.
David P. Findling: May it please the Court. The National Labor Relations Board has brought this case here on certiorari to review an order of the Court of Appeals for the Sixth Circuit remanding the case to the Board with instructions to take evidence regarding the union officer's status of a CIO agent named W.B. Taylor for purposes of the non-Communist affidavit requirements of Section 9 (h) of the National Labor Relations Act. As Your Honors may recall, Section 9 (h) which has already been before the Court in three Labor Board cases, the ACA against Douds case, the Highland Park case, and the Dant and the -- and the Russell case. It provides generally that labor unions may not have access to the Labor Board's facilities unless their officers file appropriate non-Communist affidavits. And the questions in this case, which I shall formulate more specifically in just a minute, involve generally the meaning of the word "officer" and its litigability in Board cases and they arose in this context. During a conventional unfair labor practice proceeding before the Board under Section 10 of the Act, involving allegations with respect to the discriminatory firings of three union employees and restraint and coercion of employees but of course they had adjoined Local 20 of the Brewery Workers International Union affiliated with the CIO. The company raised the question which it tried to litigate before the hearing officer and the Board whether the CIO had in fact complied in as much as no non-Communist affidavits had been filed by Mr. Taylor and under the Highland Park decision of this Court, it was necessary for the CIO to have filed the affidavits in order to validate the charges filed by Local 20. Now, Taylor was regional director for the CIO in Kentucky. The regional directors with whom they were then 40 were not listed by the CIO in its constitution as among its officers nor were they included in a verified form which under Board regulations was required to be filed with the Board and which the CIO had filed and which would likewise suppose to list the -- the officers of the CIO. But the company contended that Mr. Taylor had to file an affidavit anyway because as it in substance offered to prove in the unfair labor practice case. As Regional Director, he was charged with administrative and executive duties and powers over Local 20, and he exercised a working control over every CIO local union and affiliated international union in its territory. Now, the Board rejected this company's offense and offered to prove -- and offer a proof and it held two things, and it's the correctness of these two holdings that present the specific questions, the decision here. In the first place, the Board held in accordance with its consistent practice since the enactment of Section 9 (h) in 1947 that the question whether all union officers had in fact filed the appropriate non-Communist affidavit like other questions go into details with respect to compliance was not open to litigation in the proceedings on the merits of cases before the Board but was a matter for independent administrative determination by the Board in separate collateral proceeding. And secondly, the Board held that in any event on the merits and even if the company had presented its question properly from a procedural standpoint, Taylor was not an officer of the CIO because again under the Board's uniform test, he neither occupied a position which was designated as an office in the constitution of the CIO nor was there any assertion of proof that the office that he occupied had been omitted from the constitution or from designation as an office in order to circumvent or evade the filing requirements of Section 9 (h).
Earl Warren: Mr. Findling, may I ask this question concerning the rule of the -- of the Board? Could an interested party such as -- as the Coca-Cola Company have initiated a collateral proceeding?
David P. Findling: Yes, Your Honor, and that in fact has been done in a good many cases. Perhaps, a dozen and a half such cases. And --
Felix Frankfurter: As long as that doesn't say the extension of words.
David P. Findling: Well, the -- the employer, anyone else interested presents evidence that leads us to believe that there may be suspicion of a noncompliance.
Felix Frankfurter: You mean in the litigation?
David P. Findling: He can do it in the litigation or he may do it outside the litigation. Very frequently, it's been in the litigation itself.
Felix Frankfurter: On a suggestion to the tribunal?
David P. Findling: Yes, Your Honor, and we've investigated administratively in separate proceedings and decide whether or not it's appropriate for further investigation and determination. And so, the Board went on to consider --
Stanley Reed: I don't quite understand that do you -- you allow the suggestion to be made by the employer?
David P. Findling: Yes, Your Honor.
Stanley Reed: And tell you --
David P. Findling: We invite his -- but this --
Stanley Reed: (Voice Overlap) --
David P. Findling: His -- his suggestion as a matter of fact and the evidence he's got.
Stanley Reed: What needs to be done outside of the hearing?
David P. Findling: Right, outside of the hearing on the merits of the unfair labor practice case or the representation proceeding. It's to be conducted by the Board in -- in separate administrative proceedings --
Felix Frankfurter: They're not merely outside but what -- it's entirely a matter of grace to you whether you think as suggestion and act on it.
David P. Findling: In the sense that's true, Your Honor. If we --
Felix Frankfurter: (Inaudible)
David P. Findling: Perhaps, I used the wrong word. I think it is for us to decide administratively whether or not further investigation of the assertions he makes with respect to noncompliance, a warrant to further proceeding. Sometimes --
Stanley Reed: And no --
David P. Findling: -- we may hold a hearing --
Stanley Reed: -- no control --
David P. Findling: -- formal hearing.
Stanley Reed: -- no control by the plaintiff over the evidence that you must hear?
David P. Findling: That's right, Your Honor. He has no control over that except that he can make suggestions of course and so on. He can -- he can suggest avenues of investigation.
Stanley Reed: He can suggest but not in open court, not in open hearing?
David P. Findling: Not in open hearing on the merits of a particular proceeding.
Stanley Reed: But not in open hearing before your Board?
David P. Findling: Well, Your Honor, it will be for the Board to decide whether or not an opening hearing is warranted on the basis of the assertions he make.
Stanley Reed: He can't -- but it's not like a demurrer, you don't mean that?
David P. Findling: That's right, Your Honor. He's not a necessary party, I think, to that administrative determination. The -- the proceeding would be normally between the Board and the union, on a union by union basis to determine whether or not there's been compliance in fact or not. Because as a matter of fact, the -- the compliance determination is not going to be controlling simply in the particular case in which raised that the union isn't in compliance in that case, it's not in compliance in every case.
Hugo L. Black: When do you have a hearing?
David P. Findling: We -- the Board decides whether or not the assertions with respect to noncompliance are serious enough to warrant a formal hearing or not. Now, the Board would, of course, make an informal investigation through its agent to determine what substance there was if any after the -- the assertion.
Stanley Reed: Can the union, that he is charged, compel a hearing?
David P. Findling: I'm sorry, Your Honor?
Stanley Reed: Can the union, that he is charged, may be guilty or there violated a certain rule. Can it compel a hearing as to its innocence?
David P. Findling: So far as I know, Your Honor, there has been -- no union has ever been held not to be in compliance administratively where there was substantial issues of fact let's say that couldn't be determined administratively without a hearing, but I don't believe a hearing would always be necessary. The Board, for example, could say that an affidavit was technically improper because let's say the jury wasn't effective. I don't believe we have a hearing on that. Now, of course, if there were an issue of fact that resolved -- required resolution, perhaps the union could demand a hearing and get it. But I know of no case where there's been that kind of substantial problem where the Board has decomplied a union without a hearing.
Speaker: (Inaudible)
David P. Findling: I'm sorry?
Speaker: (Inaudible)
David P. Findling: No. That's right, Your Honor. And so, as I say, the Board went on to consider the merits of the case and issued the usual remedial order on violations which it found of Sections 8 (a) (1) and (3) of the Act. When the Board then petitioned the Court of Appeals for enforcement of the order, however, that Court, without reaching the merits of the case, remanded it to the Board in the order that I mentioned at the beginning. The order appears at page 541A of the record and was not accompanied by a separate opinion. But as we read the order, the Court held in substance that under the Highland Park decision of this Court, the question whether the CIO was in compliance with Section 9 (h) because of Mr. Taylor's failure to file an affidavit, was subject to litigation in the unfair labor practice proceeding. And further, the Court rejected the Board's test, which I've just described, for determining who are union officers and which I shall refer to as the constitutional passing for simplicity -- for purposes of simplicity. And it instructed the Board to reopen the unfair labor practice case in order to permit the company to introduce testimony as to Taylor's functions and extent of jurisdiction as Regional Director of the CIO and to make relevant findings of fact and conclusions of law and certify them to the Court and it's to review those rulings that we brought the case here. Now, whether the Board's position is right or wrong depends, of course, upon what Congress intended. And unfortunately, Congress not only did not define the word "officer" on the face of the statute but we haven't been able to find anything in the authoritative committee reports or in the debates that shows that Congress specifically considered the question of what the word "officer" should mean. As we point out in our brief generally, Congress simply used the word "officer" and sometimes it used the words "union leaders" interchangeably apparently on the assumption that its meaning was perfectly plain. And after examining the dictionaries and looking into some Board -- some Court decisions involving other statutes and arising in other context, I don't believe that they're conclusive either. We've collected whatever we though might be helpful to the Court in our brief and the company has done the same thing in its brief. And I don't believe it's worth spending any oral argument and time to discuss that aspect of the case. I think that if any conclusions are to be drawn from these sources, they suggest that Congress had in mind high elective office in union. And I believe that this Court in the Dant & Russell case, well not of course specifically addressing itself to this question, apparently likewise assumed that because the Court's opinion revised it to the elective -- the fluid and elective nature of union officials and the election of new union officers as -- as presenting problem with respective continuous compliance. Similarly, while we think the legislative history, which I shall discuss in just a second, does show a clear congressional intention with respect to the non-litigability of compliance question, this Court held in the Highland Park case that one phase of compliance whether the CIO and the AF of L were labor organizations which were required to comply was litigable. And -- and although we think and I shall argue this a little later on that the Highland Park case is clearly distinguishable and not controlling, nevertheless, we don't find anything in the legislative history that shows that Congress specifically considered the question whether the word "union officer" should be litigable in the same way as the word "labor organization" was held litigable in Highland Park. And so, we're -- we're required to find the legislative intention in the statute generally and we're required to draw inferences as best we can as to what Congress intended from what it said and did in related connection. And if there's anything that seems to us to be crystal clear about the congressional intention with respect to the administration of Section 9 (h) and its companion sections, 9 (f) and (g) which deal with financial and registration requirement, it seems to us to be that Congress realized and intended to avoid the very serious danger that administration of Sections 9 (f), (g) and (h) should be so complicated, so time consuming, so diverting the Board energies as to hopelessly delay, seriously complicate and impede administration of what Congress continued to regard as the Board's fundamental tasks of preventing unfair labor practices and resolving disputes concerning representation. And it's the effectuation of that congressional intention that lies at the heart of our position here, as the Board stated in its decision. That congressional intention is made plain, I think, time and time again during the course of passage of the amendments of 1947. And as I think the key to the whole congressional approach to Section 9 (h) to the Communist problem in labor union as Congress sought to meet it in the Labor Relations Act. It was that consideration for example which prompted the Congress to require the mere filing of non-Communist affidavits instead of requiring the Board to determine whether union officers were in fact Communist or not and to -- and to litigate the veracity of the non-Communist affidavits and whether the affidavits were truthful or not as the original -- both Senate and House bills would have done. And Senator Taft explained on at least three occasions that the change was made on the basis that representation proceedings might be indefinitely delayed if the Board were required to examine the character of union leaders. And he said that certification of representatives might be tied up for months and that endless delays in Board proceedings would result.
Felix Frankfurter: Once we urge that that argument is in the argument there.
David P. Findling: Yes, Your Honor. But I believe that the Court might very well have attributed the intention that it did in Highland Park, the litigation of a question like what the word "labor organization" means. And that Congress might very well have had an entirely different contention with respect to the litigation of a question like union officer status and other details of compliance which do result as I'm going to argue a little later on in more detail if I may, which do result in bagging down an administrative problems of unworkability and so on with respect to the merits of cases.
Felix Frankfurter: And what bothers is that -- as you know I -- I missed the difficulty with your argument. That is your point (Inaudible) decision. Probably, the ground would be having a proper a case entered. And Congress make certain qualifications to certain facts -- qualifications or conditions to the Board to act. If the Court doesn't order a stand which it could void of that decision and there is no question it is the ground of the fact.
David P. Findling: But --
Felix Frankfurter: I'm paraphrasing more awkwardly with nothing to do with statute or the case.
David P. Findling: But, Your Honor, really, what we're looking for after all is what Congress intended and --
Felix Frankfurter: If I knew it, it wouldn't be argued.
David P. Findling: Well, I'm trying to help you find it if I may. And it seems to us that litigation of the word -- of the meaning of the word "labor organization" which in the first place involves a statutory definition, we've got a statutory definition. Second, it's the kind of thing that's a familiar concept with the Board. As a matter of fact, it's very rarely controverted whether or not if it is a labor organization or not --
Felix Frankfurter: It was so familiar --
David P. Findling: -- which --
Felix Frankfurter: -- which this Court have addressed the view of the Board.
David P. Findling: But Your Honor, I --
Felix Frankfurter: From -- from that as -- as the division within the Court -- within this Court and the part of members with that -- with that knowledge of this problem. So, it can't be so obvious (Inaudible)
David P. Findling: I -- I started out, Your Honor, suggesting that it was far from clear what the -- in the sense that we don't have any very plain guides or I think we have clear guides to the congressional intention with respect to non-litigability.
Felix Frankfurter: I suggested --
David P. Findling: But --
Felix Frankfurter: -- to the Court but Mr. Justice Holmes insisted on. We're looking for the meaning of the statute, not the meaning of Congress. So, Congress expect -- we did the best we could in an awful burden whether this Court provides -- the Board provides and agree (Inaudible) with the Board. That is a rather complex affidavit, doesn't it?
David P. Findling: All I want to suggest is that Congress may well of -- may very well -- that the statute may very well be read as --
Felix Frankfurter: Could be waived for one person and another is to another.
David P. Findling: That's right, Your Honor, because of the different consequences that result from one reading as against another in terms of what we do know about the congressional intention with respect to administration of 9 (f), (g) and (h). Now, the Joint Committee the so-called Watchdog Committee, which was set up in 1948 -- in 1947 to study and investigate the administration and operation of the labor laws -- federal labor laws, also pointed out in the report which it filed in 1948 that in considering amendments to the Act and among the amendments was a proposed amendment dealing with enlargement of the definition of the word "officer." It said that it must be kept in mind that Board hearings should be confined to the evidence going into the merits of the case at hand. If the Board -- and I'm reading from the -- from the report, if the Board is to carryout its real function of deciding unfair labor practice cases and determining bargaining representatives and it said and again I use its words, it wanted to emphasize as strongly as possible that in order to achieve that purpose and to prevent what it called hopeless overburdening of Board records and Board hearings, great care must be used to prevent litigation of questions of compliance in a -- in Board cases. And its recognition --
Felix Frankfurter: Well, that -- all that applies to whether an organization is a labor organization, doesn't it?
David P. Findling: No, Your Honor.
Felix Frankfurter: Why not?
David P. Findling: The Court was talking about, I think, litigation of questions of compliance generally, the truth and veracity of affidavits for example.
Felix Frankfurter: No, no. What I mean is the objection with which I have made simply as to note that I'm (Voice Overlap) --
David P. Findling: Yes.
Felix Frankfurter: But the objection to allowing a litigation of -- of jury questions and therefore diverting the attention, diverting the reference, apply to the issue of whether or not an organization is a labor organization.
David P. Findling: Well, Your Honor, I suggest that the statute may be interpreted as this Court did in Highland Park, we're not -- we can't reargue Highland Park here. The statute may be interpreted as the Court did in Highland Park as permitting litigation of a question like the word "labor organization" because, one, because it doesn't create the difficulties of administration, the delays and so on that Congress so clearly wanted to avoid whereas litigation of the union officer question and other details of compliance does. And the reason I say that one creates problems in the -- doesn't create problems necessarily and they ever does is this. In the first place, as I suggested, the word "labor organization" has a statutory definition, the word "union officer" doesn't. In the second place, it's rarely controverted in Board proceedings. In the third place, once the Board decides that a given outfit is a labor organization, that's usually the end of the matter, it's fixed. On the other hand, applying a functional, a so-called functional test to determine whether a man is a union officer or not, as the court below and -- and the company would contend for, involves investigation, not only of a man's formal duties and responsibilities, it depends on his influence. In this case, it depends on his working control, although what were in forms were about 88 CIO locals in Kentucky and 17 internationals. It involves an exploration of the man's character, the grasp of his job, his personal relations with others and so on.
Felix Frankfurter: I don't follow you at all.
David P. Findling: Well, Your Honor I --
Felix Frankfurter: In relation of the man's character as to whether he's an officer of an enterprise is something that my imagination can't understand.
David P. Findling: I suggest that's it's a matter of familiar experience that a man, although allocated specific duties, may not exercise the same influence and control over his associates and other organizations than another man with the same duty does.
Felix Frankfurter: Certainly.
David P. Findling: And the key here is working control, influence, responsibility, and authority.
Felix Frankfurter: An officer doesn't carry with it -- delimiting factors, officers, that's not a loose word, anybody who exercises authority even though he's a private in the army of an officer.
David P. Findling: But -- but, Your Honor, for example an officer who has responsibility for participating in collective bargaining negotiations may or may not exercise working control over the labor organizations in his area. And that's the -- that's one of the things, as we read the Court's remand and certainly as the company reads it, that we're required to explore here. As a matter of fact, on the company's test, it contemplates that under the Court's remand, the Board would examine and determine and I've been careful, I hope, to use only the company's language in this connection, would examine and determine Taylor's power and influence, his responsibility and authority and prestige among CIO members, his opportunities to control and manipulate a sizable segment of the labor movement --
Felix Frankfurter: But there are certainly two different questions. One, is the issue of who is an officer, an issue that will be litigated before the Board in -- in the case involving the merits of an unfair labor practice. Secondly, what the contents, what the criteria are for determining what an officer is. Now, that may be cutdown to size without answering the other question, namely, where they -- the review over question.
David P. Findling: Well, getting back to the review over question, I haven't quite completed my answer and I'd like to at this point in view of Your Honor's coming back to it. As I say, there could have been a difference in intention because of the difference in consequences. Besides that, the question in Highland Park was whether the AF of L and the CIO were labor organizations. Here, the question is whether and there's no dispute here that --
Felix Frankfurter: There's (Voice Overlap) --
David P. Findling: -- that -- that CIO international and local are labor organizations. The question is have they in fact complied?
Felix Frankfurter: May I ask you this question as a matter of information. There are somewhat -- there were some committee in connection with the CIO-AFL, not directly, isn't that true? Maybe now and it's commercial here, prior to something or other, isn't it?
David P. Findling: Well, there are committees certainly.
Felix Frankfurter: Well, that question will arise any day, or the truth of it, is that true?
David P. Findling: That's true.
Felix Frankfurter: Of the Highland Park?
David P. Findling: Yes, Your Honor.
Felix Frankfurter: And we may have a lot of -- you may have a lot indication regarding that.
David P. Findling: But I've tried to answer that aspect of the problem from a standpoint of the workability in the sense that I've tried to suggest that litigation of whether those committees and so on, the labor organization, doesn't involve the Board necessarily. In the delays, overburdening of records and so on, that litigation of questions like union officers status and other details of compliance necessarily do and so Congress may have intended a different consequence as to litigation. First, I was trying to point up again the difference between Highland Park and this case.
Stanley Reed: Mr. Findling, how -- how -- have you finished?
David P. Findling: Well, I defer to Your Honor's question, although I --
Stanley Reed: Oh, don't, don't.
David P. Findling: Well, I -- I was going to add this, Your Honor, and thank you for permitting me to interrupt. I was going to say that in Highland Park itself, the Court said that if the question was whether the CIO had in fact complied, a different question would be presented and we think that that is the question that's presented here, of course as I've said, there's no dispute here that the CIO, the international and the local are labor organizations that have to file the affidavit.The question is whether they have in fact met them. And I've assumed that the reason that the Court reserved the question was because the Court thought that there might be a difference in result depending on the nature of the question along those lines.
Stanley Reed: I -- I wanted to ask just precisely how this question arose? We've been talking about the interference at the trial. That if this arise by a motion to dismiss the complaint so that it would be separate, apart from the trial or was it thrown in the litigation, how -- how did it come down?
David P. Findling: Well, it first arose, I think even before the complaint issue -- issue by a motion to dismiss the proceedings for noncompliance. And there was a motion made at the -- I think at -- it was after the complaint issued but before the hearing opened. There was a motion made to dismiss the complaint. That was denied by the trial examiner on the basis of Board authority. The motion was renewed at the hearing and there was an offer of proof made --
Stanley Reed: Yes.
David P. Findling: -- then there were exceptions to the trial examiner's ruling and the matter was presented to the Board on exceptions and the Board rules on it.
Stanley Reed: So, we -- we have it here presented in both ways?
David P. Findling: Yes, Your Honor.
Stanley Reed: That's a separate motion to dismiss and as a part of the hearing?
David P. Findling: But the motion to dismiss, Your Honor, was based on -- on the fact that the complaint didn't show on its face that the -- didn't allege that the union had in fact complied. So, I don't believe it's quite accurate to say that the company has ever presented its position with respect to the officer union status of this man for administrative determination. It -- it has always been made on the basis of a challenge in the proceedings on the merits of the unfair labor practice case before the Board. As I say, they said the complaint, alleging discriminatory discharges and restraint and coercion is defective because it doesn't show or allege compliance. And they said that as a matter of law, the Board was required -- general counsel was required to make the compliance data a matter of record. It should have been attached for example, I think they suggested to the complaint itself in order to support the complaint that it was jurisdictional in the unfair labor practice case. And the Board has held -- and I don't believe counsel will challenge this, the Board said in the -- and I don't believe counsel will challenge it that they've never attempted to have the Board resolve the -- the question presented in a -- in an independent administrative proceedings. It's always been within the framework of the unfair labor practice case. And as a matter of fact, that's exactly what the Court of Appeals ordered us to do --
Stanley Reed: Well, yes but --
David P. Findling: -- to take the evidence in this case.
Stanley Reed: -- the difference between as a preliminary motion and as something as -- it was raised in the course of trial.
David P. Findling: Well, Your Honor, of course they raised this, we applied. If we had thought there was some substance to the matters asserted in their motion to dismiss for example, the Board undoubtedly would have conducted a separate administrative investigation to determine whether or not there had been in fact compliance. We do that all the time, we have to.
Stanley Reed: They didn't want that. They wanted to -- to appear themselves and demonstrate to you that this man, whether if there's an affidavit (Voice Overlap) --
David P. Findling: Exactly. And in the proceeding which involve the allegations that they fired three people because of union activities and engaged in restraint and coercion, not separately. Now, there's -- there's all the difference in the world, Your Honors, from a practical standpoint, I think between conducting a separate administrative investigation into compliance and the kind of inquiry that would have been involved if we had gone along with the company's position. For one thing, as I suggested earlier, if we had gone along with the company's position and permitted a litigation of the union officer status, of Taylor in this case, it's not very difficult to see how the merits of the case involving a simple factual question as to whether three men had been fired, because they had engaged in union activities and so on, would be completely submerged in this welter of side issues with respect to the compliance details. Beyond that and more importantly, if we'd gone ahead with -- with the investigation, exploration of the issues the company proposed, we'd have -- we have had to do it on a case by case basis. In other words, the determination whether Taylor was a union officer would be made in this case. And it couldn't be made on a union by union basis because I think it's clear that any Board finding in this case, as to Taylor's union officer status, would not be res judicata. In any other case involving unfair labor practices or representation proceeding, where another party tried to raise the same issue, he'd be entitled to make his own record as to the union officer status of a particular union agent. Indeed, he might even be entitled to make his own record as to Taylor's union officer status. Certainly, that would be true if he had new evidence that he offered. And so, that we'd have to be litigating it in every one of the thousands of unfair labor practice and representation cases. On the other hand, to permit it --
Felix Frankfurter: Is that a thousand per year?
David P. Findling: I'm sorry, Your Honor?
Felix Frankfurter: Is that what you have, a thousand per year?
David P. Findling: Oh, Your Honor, we have about 400 or 500 unfair labor practice cases and several thousand representation cases a year. Yes.
Felix Frankfurter: A year?
David P. Findling: A year, yes Your Honor. Now, on the other hand, litigating it in independent administrative proceeding means that we do handle compliance on a union by union basis once the Board decides. For example, in this case, if the Board should find in this case, in the separate administrative proceedings, that the CIO was not in compliance because Mr. Taylor should have but had not filed an affidavit, that doesn't affect simply this case in which it happens to be litigated. It means that every CIO case, every case filed by the CIO, by any international and by any local union affiliated with it since 1949 may be more or less in jeopardy. I'm not suggesting they all are of course but certainly, outstanding certifications are subject to challenge. The union shop agreements which depend on the compliance status of the union in question may be subject to challenge --
Felix Frankfurter: These are --
David P. Findling: -- and pending complaint cases.
Felix Frankfurter: These thousand that you talked about a minute ago, are they contested proceedings?
David P. Findling: Oh, no, Your Honor. Not all are.
Felix Frankfurter: How many -- how many are contested?
David P. Findling: I should know the answer.
Felix Frankfurter: Well, roughly 200 or 20?
David P. Findling: Well, I think -- I think about 10% of the 400 or 500 unfair labor practice cases actually go to formal contest. Now, the representation cases, I'm not as familiar with this. I perhaps should be --
Felix Frankfurter: Small percentage is relevant (Voice Overlap) --
David P. Findling: Well, my guess would be about 20% perhaps go to formal hearings. So, they say the -- the administrative way of handling it has the advantage, well, it's almost a necessary way of handling it. If you're going to handle compliance, the only way that the necessities of the situation require it be handled, that is on a union by union basis. And beyond that, handling it administratively gives the Board the kind of flexibility that I've been talking about in handling. In other words, we don't have to explore on the record of -- of a case by formal hearing necessarily, whether there have been compliance with the many details involved in 9 (f), (g) and (h), the Board can decide for itself whether the assertions made require a hearing. Now, we have in one or two cases had formal hearings administratively to determine whether a union was in compliance or not. But if the matter is to be litigated in the unfair labor practice proceeding itself, the thing -- that the thing has no flexibility at all. And finally, there's a difference in the parties involved. The administrative way of handling it means that the Board deals with the union which -- whose whole compliance situation is affected instead of the matter being left to resolution in a single case involving an employer who after all has at best, we think, a relevantly collateral interest in that -- in that determination. He's interested in defending himself against the unfair labor practice cases and the -- the provisions of the 9 (f), (g) and (h) weren't written into the statute to protect him as an individual again so that he'll have a defense to unfair labor practices. Now, even -- even if we were to assume, contrary to what the Court of Appeals in this case held, that the matter were the -- the definition of the word "union officer," the officer status of Mr. Taylor was a matter that could be determined by the Board administratively. We think that it would present the very serious problems of compliance and lapses and so on which this Court referred to in the Dant & Russell case, changes in elections and so on which made compliance, at any given moment, a matter of happenstance and to make a continuos -- continuos compliance a matter of happenstance. And I suggest that even in administrative determination and administrative inquiry, every time an assertion was made that a man's functions, the relationships have changed so that he was now a union officer would bar down the statute, and as a matter of fact, would result in many cases, in the very delays that Congress wanted to avoid. As practical matter, many collective bargaining negotiations and several many representations cases where we have to check compliance several times during the investigation because the whole investigation depends on it would, as a practical matter, probably barred down because much of the work and negotiations would be subject to challenge later on. Now, the -- the company has suggested that -- well, before I get to the company's suggestion, I'd like to address myself to one more point. We don't believe that this Court should attribute the kind of result that I have described in terms of the workable administration of the statute to -- to Congress unless its absolutely clear that to do so is necessary in order to achieve what Congress intended to achieve in writing Section 9 (h) into the law. And we don't think it is, quite the contrary we think that the Board's approach reasonably achieves that purpose and this is why. In the first place, the communism and Communist we know don't usually, certainly at least in connection with the union organizational activities, stand up to be counted anyway. And so, I think it's fair to assume that Congress realized that on any test of the word "officer," there was always the possibility that Communist would work themselves into positions of authority and influence and importance in labor unions. Beyond that, we think that the company's contention in that respect overlooks the key fact that the approach that Congress made to the Communist problem in labor unions in our Act was not a direct head on approach. It was a more or less indirect limited approach based on the necessities of administration of the other provisions of the Act with respect to unfair labor practices in representation cases that I've described. Now, it's significant, I think, that Congress took a more direct approach later on in the Communist Control Act of 1954, when it denied unions the privilege of representing employees for collective bargaining purposes and withdrew other benefits from them if they were Communist infiltrated. But it's also significant that when Congress took that approach, it made the responsibility for administration and for the hearings and fact findings involved, not the job of the N.L.R.B. but the job of Subversive Activities Control Board. And as a matter of fact, in that report of the Joint Committee to which I've preferred made in 1948, the committee said that elimination of Communist partisans and adherence from official post and positions of responsibility in both national and local union is the one of the most pronounced and significant effects of the Labor Management Relations Act of 1947. So that it seems clear that Congress thought that in 1947, when it wrote --
Stanley Reed: Is that the report you were --
David P. Findling: I'm sorry, Your Honor?
Stanley Reed: Is that the report you were --
David P. Findling: Yes, that's the -- the report of the -- the Watchdog Committee set up to supervise the working of the federal labor law to -- to adjudge its administration and so on. But I say -- I thinks it's clear that in 1947, when Congress wrote Section 9 (h), it thought and the Joint Committee in 1948 agreed that even the limited approach with which the necessities of administration required that was made in the National Labor Relations Act would eliminate the main possibilities of Communist control of labor unions and of political strikes which were what Congress was after. And I think that in the absence of deliberate fraud or purpose of evasion which under the Board's rules are -- are prevented, it's reasonable to expect that the people who hold the positions that are designated as officers in the union's governing rules, constitutional bylaws, are usually as we show in our brief the -- occupied by people who command the greatest influence, who are the union leaders and who have the most authority among the membership. And as we show in our brief also, they usually constitute a substantial portion of the union's executive board, they're usually responsible for the hiring and firing of the personnel including Regional Director Taylor by the way, who was not an elective officer, he's appointed by one of the vice presidents of the CIO. The vice president is an elective officer. And they usually control the overall supervision and management of the union affairs on a day by day basis. So that as I say, I think that Congress could reasonably have expected that the Board's approach to this problem does tend to reach the main -- the most important people who have influence and authority in the union. Now, it's true --
Stanley Reed: The -- the language of Section 8 is couched in terms of power, isn't it?
David P. Findling: I'm sorry, Your Honor?
Stanley Reed: The language of Section 8 is couched in terms of power?
David P. Findling: The language you -- yes. The Board may not proceed unless -- that's true, Your Honor.
Stanley Reed: That -- what would be the alternative? How would you -- how would anyone test it under your argument?
David P. Findling: Well, Your Honor, I don't know. I -- I assume Your Honor is talking about judicial review of the question whether --
Stanley Reed: The phrases would be differently because you're arguing against judicial review. What -- what other review is there, the watchdog of the committee?
David P. Findling: Well, there may be judicial review as a matter of fact on the state of the law in this district -- in the District of Columbia Circuit now. Apparently, review may be obtained of the Board's administrative determination with respect to compliance by an equity suit in the District Court. But let me say this, I -- I don't really know the answer to that question. Board member Rogers in this case said that he thought the administrative determination was subject to judicial review under Section 10 (a) and (f) that would be in the Court of Appeals. The other three board members who participated said --
Stanley Reed: Well, what about the Administrative Procedure Act?
David P. Findling: We don't believe that effect, Your Honor. If it's -- if the -- of our Act already precludes it, the Administrative Procedure Act doesn't give the courts anything more. The other three board members said that -- that whether into what extent it was judicial -- judicially reviewable was a matter for the courts to determine. And the -- the situation, the matter of judicial review has come up in four or five proceedings where we've conducted administrative inquiries, for example, on the basis of the conviction of Mr. Gold for filing a false affidavit, we decomplied the union. The proceeding was brought in the District Court from the District of Columbia to enjoin us from giving effect to that decompliance action and we lost the lawsuit. But -- but we -- we argued that the Court -- the District Court had no jurisdiction, but the District Court held that it had and the Court of Appeals affirmed. And in the (Inaudible) against Farmers case, in a somewhat similar situation, where again we tried to conduct an administrative inquiry and were enjoined, the Court of Appeals held there was jurisdiction and we presented that as one question in our petition for certiorari and this Court denied certiorari. So, I -- I don't know exactly what the law is except as I've attempted to describe it. I must reserve just a little time, Your Honor. Thank you.
Earl Warren: Mr. Skaggs.
John K. Skaggs, Jr.: May it please the Chief Justice and company. I should like to -- first to -- so that I may proceed to the --
Arthur J. Goldberg: May I interrupt just for a moment, Your Honor?
Earl Warren: Oh -- oh, I beg --
Arthur J. Goldberg: If we weren't allowed some time (Voice Overlap) --
Earl Warren: I beg your pardon, Mr. Skaggs.
Arthur J. Goldberg: I beg your pardon.
Earl Warren: Mr. Goldberg is -- is following Mr. Findling.
Arthur J. Goldberg: May it please the Court. I have the honor to appear for the American Federation of Labor and Congress of Industrial Organizations, as amicus curiae, and the Board has been kind enough to permit me 10 minutes of their time to present the views of the AF of L-CIO in connection with this very important matter which is before the Court. The permission was originally granted to the CIO but since permission was granted, the CIO has merged wit the AF of L and I now appear for the AF of L-CIO. There are several things I would like to present to the Court in this short time that I have at my disposal. First of all, I would like to point to the Court that Congress has had an opportunity to look at this problem and to review the construction placed upon the compliance situation by the Labor Board. And the action of Congress, I think, should be taken into consideration in determining whether or not the construction placed upon the Labor Board that these matters are not reviewable in Board proceedings on unfair labor practices or representation proceedings or that -- that the constitutional test of an officer that the Board has adopted whether a man is named in the constitution as an officer is an appropriate test, is a proper test. An amendment was offered before the Congress to enlarge the scope of the test made by the Board in applying the rule of compliance. That amendment was offered in 1949 when the Senate considered a bill which would have enlarged the scope of what an officer is beyond a constitutional officer. Two and I refer to page 58 of the Board brief to the members of all policy forming and governing bodies of the labor organization as well as those designated by such, by the constitution of the labor organization. That's the test that the Board has been using. Now, that bill was passed by the Senate but never acted upon by the House. And if we can consider therefore what Congress did in light of the action that the Board has been taking, we can say that Congress, by failing to amend the Taft-Hartley Act, has therefore acquiesced in the determination that the Board has made with respect to the interpretation.
Felix Frankfurter: Mr. Goldberg, in the phrase is the test (Inaudible) the Board, the word (Inaudible) doesn't really -- as such by the constitution?
Arthur J. Goldberg: Constitution. That is the test --
Felix Frankfurter: In that formula?
Arthur J. Goldberg: That's the test --
Felix Frankfurter: -- not in the intent but those are the exact words that the Board has been --
Arthur J. Goldberg: In virtually, the exact words the Board has added an additional test and that is if an office is omitted to evade the test made by the Board and if an officer is removed by a Communist union for example.
Felix Frankfurter: You look behind.
Arthur J. Goldberg: Yes, they can look behind. Now, therefore, I would say that we have a congressional action or in action which sheds light upon this particular problem. Now, I would like to point out --
Stanley Reed: Same thing would apply to Highland Park decision too, wouldn't it?
Arthur J. Goldberg: Merely it will. They took in light the action taken and we have this particular matter which now sheds light upon this decision.
Stanley Reed: Trouble as they seem, were looking for (Voice Overlap) --
Arthur J. Goldberg: Well, Highland Park did not -- all Highland Park said, very -- by very specific terms was this. We will pass as a matter of law on the necessity for filing affidavits on the part of the CIO. We will not pass nor do we think, as I read the decision, nor do we think inappropriate to pass in an unfair labor practice proceeding on whether in fact there has been compliance. All we passed upon is the necessity by the labor organization for compliance.
Felix Frankfurter: Now, the -- well, it passed on what it -- specifically, Highland Park, as I understand it, tells that the determination by the Board of what is "labor organization and the appropriate statutes" is not left definitively for the Board, a subject to judicial review.
Arthur J. Goldberg: Judicial review. But --
Felix Frankfurter: Is that right?
Arthur J. Goldberg: Yes, that's correct. But there was language in the decision which then said, “We are not saying, however, that subject to judicial review is the question of whether in fact a labor organization held to be such has filed a proper number of affidavits whether the affidavits are accurate. These are matters that we leave --
Felix Frankfurter: (Voice Overlap) --
Arthur J. Goldberg: -- to the Board.
Felix Frankfurter: What you've argued best about it is that would -- would allow one to say what is an officer is not conclusive and it should be determined by the Board but officer means what the Board has given for (Voice Overlap) --
Arthur J. Goldberg: That is correct. It seems to me that this action of the Congress is a recognition --
Felix Frankfurter: (Voice Overlap) to the other question whether it is subject to judicial review.
Arthur J. Goldberg: That's correct. Except that the -- that the Court in Highland Park case displayed a reluctance to enter into that area saying that we are not, by our decision, entering into that very complicated area. And how complicated the area is, I indicate in the brief amicus that we filed, when I indicate on page 9 of the -- of our brief, brief amicus, the green brief, the varying list of assignments held by the very individual that the company is contending as a CIO officer. And this CIO officer, who is running our affairs, who is determining policy, who is directing the activities of all of the CIO unions in the State of Kentucky is now an employee of the Government of the United States in Indonesia, running some office or some function for the Government of the United States in Indonesia.
Felix Frankfurter: I can draw this inference from your argument thus far that this Court might well -- I mean should, I should say should. This Court might affirm the Court of Appeals and also say an officer invested at all when I think of that.
Arthur J. Goldberg: That's correct.
Felix Frankfurter: All right.
Arthur J. Goldberg: Now, I would like very briefly to comment on two other things. I don't think that the company's offer of proof, taken for everything it's worth, indicates that this man is an officer of the CIO. And I would like to direct Your Honors' attention to the offer of proof which appears on page 389A of the record, in which the company says in effect, 388A and 389A. In which the company in effect says that as Regional Director of Congress of Industrial Organizations, W.B. Taylor is charged with the administrative and executive duties and powers over Local 20 of the Brewery Workers Union, the charging union in this case. Now, that was the total sum of the offer of proof made by the company except for the fact that Mr. Taylor appeared at the Labor Board hearing. And I say that that does not make Mr. Taylor, even under the company's designation of his duties, an officer of the CIO.
Felix Frankfurter: You mean he represented the union at the Board?
Arthur J. Goldberg: He did not. He just appeared at the Board hearing.
Felix Frankfurter: Then he was (Voice Overlap) --
Arthur J. Goldberg: He was there. Now, I read carefully the record, every page of it and the record doesn't show that he had anything to do with the organization of these particular employees at Coca-Cola. And this leads me to the conclusion that the only purpose of injecting this issue into this case is the delay, the disposition of the unfair labor practice charge. Now, what we are concerned about, Your Honor, not only as a CIO because the effect of a decision under the Highland Park case of holding that Taylor was an officer and did not comply, would be to throw into jeopardy all of our representation cases and all of our unfair labor practice cases but the effect of this now that we have a combined labor movement is to take a man who was the staff man. And because of the failure of obviously a staff man, they are not an official of the union, it would be to jeopardize the compliance status not only of the CIO and that's not so important because we're not a union and here we go back to the Highland Park case where, unfortunately, we did not argue but we would have tried to argue that we're not a union, we're a federation. But the AF of L-CIO, which is much larger, is to throw into jeopardy the compliance status of all of our international unions that are -- are affiliated. And there are -- because there are regional directors of the AF of L too and of the AF of L-CIO, some -- and that would encompass some 130 or 140 international unions and several thousand local unions affiliated with the international unions, and that creates our grave concern. I'd like to point out something else to the Court. The company gives a statement of what they indicate in their brief on a basis of an article that they read from the CIO news, which was reprinted in a -- in a book, indicates what a Regional Director does. It's on page 56 and 57 of the company's brief. Now, I ask Your Honors to read that. And I say to Your Honors that the company's own description of what a Regional Director does doesn't make a Regional Director an officer of the CIO. That makes him a functionary, that makes him a staff man and I would be the first to admit as counsel that a functionary, in this -- in my own case a legal functionary, exercises important functions. I would hope that I do but I would be the first to admit to this Court that I'm not an officer of the CIO and I have not yet been advised by Mr. (Inaudible) that I'm an officer of the AF of L-CIO and I don't think I ever will be. I may be advised that I am one of the counsel for the AF of L-CIO. Now, I -- I think that's important to know that because I think what is basic here is an attempt to say that an important staff functionary is an officer of a labor organization. That's not what Congress said. Now, there's another important thing which I think the Court ought to know, which is found in the Board's decision in this case on the record on page 530A and 531A. The constitution of the CIO has never been changed, was never changed from before the Taft-Hartley Act until now in reference to the functions of a Regional Director. In fact, this officer, this so-called important officer was never mentioned in the CIO constitution, he's never mentioned. The facts are that the number of these people was summarily changed by decision of the officers from the time of this case in 1951 until 1953. There were some 40 Regional Directors in 1951 and in 1953, it was decided by the officers that there ought to be 30. Now, I ask the Court this question. What kind of an officer is it that you ought to concern yourself with to determine whether there is compliance? What kind of an officer is it? When the officers of the organization, by a summary decision without reference to the electorate, without reference to conventions, the supreme body can decide, “Well, there are too many of you, we'll send you away, we'll dismiss you, we'll assign you to other jobs.” What kind of an office is that? And I undertake the proposition that that is no office at all. And finally, Your Honor, I would like to conclude with one final thought and that is this. That if it is permitted, to mitigate the employment status of Mr. Taylor in this type of proceeding, if it's permitted, there'll never be an end to Labor Board proceedings and this is our concern. It is our concern because there doesn't seem to be an end even at the present time without this problem being litigated. This case, the complaint was filed in 1951. It is now 1956 and if we determine in the unfair labor practice proceeding or in Board proceeding, what every functionary did as the Sixth Circuit indicates in its decision, we would never get through. And I would say this that neither the Board nor the respondent seems to understand what a labor federation is but the Board unfortunately in its case -- in its brief says that the CIO is affiliated with 17 international unions and 88 local unions in Kentucky. That is not true. We have certainly international unions affiliated with the CIO. CIO is not affiliated with them.
Earl Warren: Your time is up Mr. Goldberg.
Arthur J. Goldberg: Yes. And -- and it seems to me therefore, Your Honor, that this case represents a reductio ad absurdum of bringing in something that Congress never could have intended.
Earl Warren: Your time is up -- your time is up, Mr. Goldberg.
Arthur J. Goldberg: Thank you, Your Honor.
Earl Warren: I'm sorry to tell you. Mr. Skaggs.
John K. Skaggs, Jr.: Your Honors, I would first like to address myself to the question of this collateral proceeding which has been raised here and the right of the respondent in this case to avail himself to that collateral proceeding and what the N.L.R.B. had to say about that and I read you from page 530A of the record.
Earl Warren: 530A or --
John K. Skaggs, Jr.: 530A.
Earl Warren: A.
John K. Skaggs, Jr.: As already stated in this case, the respondent did not attack the union's compliance in a collateral administrative proceeding but sought to raise the subject at the hearing on the merits. In conformance with the Board's rule set forth above, the trial examiner properly refused to hear evidence thereon and properly denied the respondent's motions. Moreover, had the respondent proceeded by an appropriate motion to the Board and had the respondent established in a collateral proceeding what it had offered to prove at the hearing herein. We're satisfied and find that under the Board's present constitutional test, such proof would fall short of substantiating the respondent's contention that Taylor was an officer of the CIO. Under the Board's constitutional test, an officer is a person occupying a position identified as an officer in a union's constitution. And it does not appear that Taylor is a person occupying such a position in the current CIO constitution nor does it appear, as the respondent states in its brief, that the position of Taylor, position which Taylor occupies was omitted from the CIO's constitution in order to evade or circumvent the filing of the requirements of Section 9. It follows, Your Honors, that the sole purpose for inquiring into evasion is -- has an office then omitted from the constitution of a union since 1947, the effective date of the Taft-Hartley Act. And that is indicated by the continuing language used by the Board in its opinion at 531A, an examination of the constitutions of the CIO for the years 1946 through 1953 inclusive which covers a period both preceding and following the passage of the Taft-Hartley Act shows that Taylor's position was never designated as a CIO officer. Accordingly, we reaffirmed the Board's determination made in an earlier representation case involving similar issues raised by the respondent because there was a representation case involving the same two parties for the same issues in the record. And now hold that the CIO is in compliance and that the respondent's contentions with respect to the matters -- matters made in this case lack merit. So, in the collateral proceeding and not just any -- the Board following and ruling without exception, we would have been wasting our time. Now, what we did do and I'm must amplify Mr. Findling's statement somewhat as to what we did do. When the complaint issued, the respondent moved to dismiss it on the ground that it did not affirmly duly allege, one, that the local union, the international union and three of the CIO or -- or at all relevant times or in -- or/and at all irrelevant times were in compliance with Section 9 (f), (g), and (h). The motion also alleged his grounds for dismissing the complaint, the copies of all the compliance documents were relating to Sections 9 (f), (g) and (h) had not been filed as a part of the record in the case and furnished to the respondent. When the motion to dismiss the complaint was denied, the respondent filed an answer alleging that neither Local 20 nor the international union nor the CIO had filed or now have on file with the Secretary of Labor of the United States any and all of the documents, statements, material and data required for this subsection (f) and (g) of Section 9 of the Labor Management Relations Act of 1947. And at each of the respective officers of said organizations including W.B. Taylor, Regional Director of the Congress of Industrial Organizations in Kentucky has not executed and filed with the National Labor Relations Board and does not now have on file with the said Board, the affidavits required by subsection (h). And this answer went on to assert that the respondent is entitled to inspect and examine et cetera. Next to 1952, respondent -- counsel for respondent appeared at the Board office and asked to examine the compliance filed through the three unions. Respondent's counsel then wrote to the general counsel of the Board requesting detailed information as to compliance for the three labor organizations with the three sections of the Act. And in reply, the Board furnished the respondent with the list of the names of the officers of the three organizations who had filed the non-Communist affidavits. Next, respondent secured subpoenas directed to the Chairman of the Board and to its Regional Director, requiring them to produce the non-Communist affidavits filed by the officers of the organizations. He likewise issued a subpoena to the Secretary of Labor, requiring him to produce the compliance doctrine that was filed by the three unions under Section 9 (f) -- 9 (f) and (g) of the Act. These subpoenas were subsequently revoked by the trial examiner on the ground that the company was not entitled to litigate the union's compliance in an unfair labor practice proceeding. So, I believe gentlemen that we reasonably well exhausted any remedy that we might have had with the N.L.R.B. And finally, we turn to the question of our right to here litigate the question of a union's compliance. And I refer to the legal question of a union's compliance and not to the factual question. We believe that the Highland Park case settled the question that judicial review may be had as to whether and -- or not a union is required to comply. We believe that this case turns upon two issues. One, a definition of the term "officer" as used in Section 9 (h) of the Act and two, upon the so-called constitutional test as practiced by and promulgated by the National Labor Relations Board. To consider one of these questions is substantially to consider the other. And first, I would like to come to what I believe is a conclusive or if not conclusive, at least a very enlightening approach to the term "officer." It is true that we are construing here a statute, not an intention of Congress because that's a little difficult to do but we may look -- we may look to the expressions of Congress as for some help along the way. According to our findings and this appears substantially on pages 48 and 49 of the respondent's brief, the records of the discussions of members of Congress while Section 9 (h) was in the process of passage indicate that the term "officer" was not very understood in any narrow or technical sense. The keynote of Section 9 (h) was named -- was aimed at Communist leadership and to prevent Communist domination in unions. Congressmen, in referring to the persons to whom Section 9 (h) would apply, used the term "leader" either alone or interchangeably with the word "officers." Representative Bell stated that Communist must be -- must have -- that Communist have gotten into positions of authority and control. And he sought to prevent against the impending danger of having Communist in control of our great American labor organization. Congressman Halleck spoke of what is now Section 9 as a provision seeking to deal with a matter of Communist domination and leadership in unions. So far as we have been able to determine, there is not one instance where any member of Congress expressly indicated that the term "officer" was to be defined by reference to a union's constitution and indeed so far as we have been able to find, the use of the word "officer" in connection with Section 9 (h) of the Taft-Hartley Act was seldom used by members of Congress.
Felix Frankfurter: What you've quoted shows that these members of Congress knew that they were worthy of the English language, it expressed effective power as against a word like "officer" which the contingency is in the English words has a rather restricted meaning.
John K. Skaggs, Jr.: That is undoubtedly true, sir. And I quote those -- those passages from the congressional record primarily to indicate that the Congressmen who referred to it sought to control the Communist leadership at each and every level of the union movement as announced.
Felix Frankfurter: A word like -- a word like authoritative control indicates exertion of power but words like "officer" indicate a relationship between people who occupy offices as against those who are just privates.
John K. Skaggs, Jr.: Yes. And very significantly, Mr. Justice Frankfurter, in promulgating Section 9 (h) which is the Communist section, the Congress in enacting its legislation then uses the word "officer." I can only believe that the Congress, after using the word "leadership," "domination," "control," intended for the word "officer" to mean a person who is a leader in control, making policy decisions and really a dominant factor in the union.
Felix Frankfurter: You didn't quote any Kentucky Congressman because they would use words more precisely, isn't it?
John K. Skaggs, Jr.: I don't know if we had a Kentucky Congressman who was before this law at that time but --
Hugo L. Black: Would you mind stating -- of course you would admit that -- agree that there has to be some kind of decision so that the union can know who have filed it so as putting this pretty bad thing.
John K. Skaggs, Jr.: To that --
Hugo L. Black: What -- what definition would you give it instead of the one they gave?
John K. Skaggs, Jr.: Well, sir, I think that in its brief, the union as well as ourselves stated that we believe that the term "officer" should have its usual and ordinary construction as given it in general everyday terminology. We are here --
Hugo L. Black: (Voice Overlap) --
John K. Skaggs, Jr.: -- agreed on that.
Hugo L. Black: -- through -- what would that be so they'll be precise enough so that they would know who had to file the orders?
John K. Skaggs, Jr.: We have suggested to the Court here in our brief that we do not believe that a constitutional test can possibly rise to that measure.
Hugo L. Black: Now, I understand that. But what would you suggest?
John K. Skaggs, Jr.: We would suggest what we have -- what we have denominated as a functional test where the N.L.R.B. may undertake an inquiry ex parte if it wished into the function, control, leadership of the persons vested with authority by the unions.
Hugo L. Black: Then what -- what would be the criterion? When they started out, they would try to find out or did somebody had to -- was an officer? What would be your definition? I'm asking because I --
John K. Skaggs, Jr.: Well, sir, of course that is the --
Hugo L. Black: (Voice Overlap) --
John K. Skaggs, Jr.: That is the very meat of our -- of our argument here. We say that an officer has been determined by the courts of the country that it is purely a legal determination as it presently stands. And I would quote, Your Honor, from the expression of the Second Circuit in the case of Colby against Klune, 178 F.2d, where the Court was defining the term officers for the purpose of Section 16 (b) of the Securities and Exchange Act which Section you will identify as restricting the insider profit-taking in corporate stock transactions. And there, the Second Circuit said includes inter alia, a corporate employee performing executive duties of such character that he would be likely in discharging those duties to obtain confidential information about the company's affairs that would aid him if he engaged in personal market transactions. It is immaterial how his functions are labeled or how --
Hugo L. Black: (Voice Overlap) --
John K. Skaggs, Jr.: -- defined by the bylaws.
Hugo L. Black: Is the first that you quoted what you would say the definition that you could use here?
John K. Skaggs, Jr.: Well, this is the definition that the Court gave and it concluded on with saying it is immaterial how his functions are labeled or how defined in the bylaws or that he does or does not act under the supervision of some other corporate representative.
Hugo L. Black: Well, how would -- if -- if you made it that way instead among other things, how could the union ever know once and there was a hearing whether any -- which of -- which person that worked for us were officers?
John K. Skaggs, Jr.: We suggest that without attempting to prescribe the duties of the Board but we suggest that that is not an impossible or perhaps even too great a problem to require the unions themselves to come in an ex parte proceeding with the N.L.R.B., submit the duties of their different powerful leaders and representatives and that the Board itself may determine that on a functional basis as against, may I say, the subdelegation of the authority delegated to them by Congress.
Felix Frankfurter: That would certainly make a -- form, an effective lawyer of the union is an officer of the union, wouldn't it?
John K. Skaggs, Jr.: I should think it would lead to that, sir.
Felix Frankfurter: And then now adjudicating Mr. Goldberg responsibilities that having in view that a lawyer is a very powerful officer, a very powerful adviser of the union or of any organization and that would make him an officer.
John K. Skaggs, Jr.: Well, I've -- as I must say again, Mr. Justice Frankfurter, the Congress of the United States delegated to the N.L.R.B. the functions that we are speaking of here.
Felix Frankfurter: Therefore, what is this --
John K. Skaggs, Jr.: And --
Felix Frankfurter: -- outlined in -- goes a long way a distance in the definition, doesn't it?
John K. Skaggs, Jr.: Well, sir, if they sought to define it on some specific term, I would perhaps be in agreement with that but they say it takes the ordinary connotation and meaning. That is the position that they take in their brief and I am -- when I am asked to say what the N.L.R.B. might do to properly define an officer, I must go back to this Court's expression in the Phelps Dodge Corporation against National Labor Relations Board in 313 U.S. and say -- and I'm not quoting this Court. The Board, we believe sometimes overestimates administrative difficulties and underestimates its administrative resourcefulness, and while it maybe that this may cause the N.L.R.B. some trouble and some difficulty and perhaps more work, it is the position of respondent that if that results in controlling Communist leadership and infiltration into unions at each and every level as announced by this Court in the Highland Park decision then it is worth that and that they -- if they do not have that time then they must take that time because the very keystone of the Taft-Hartley Act and the very keystone of controlling labor organizations and defending them, not the employer but defending the union itself from Communist infiltration is Section 9 (h), requiring the filing of these affidavits.
Earl Warren: Mr. Skaggs, suppose this provision requiring anti-Communist affidavits had been reciprocal and that -- and that the employer was also required to -- to file such affidavits, take a national company like your own that might have regional managers and metropolitan managers and -- and city managers, would you consider those all officers of the corporation?
John K. Skaggs, Jr.: In a strict sense, not --
Earl Warren: No, I'm talking about --
John K. Skaggs, Jr.: -- officers of the parent.
Earl Warren: I'm talking about this sense and not the --
John K. Skaggs, Jr.: Yes.
Earl Warren: -- strict sense but in the sense of this case, would -- would you consider all of those officers of your corporation if they just said your officers must make affidavits?
John K. Skaggs, Jr.: I believe in -- Mr. Chief Justice in answering that question. I would say to you that if in the ordinary meaning of the term "officer" and in the functions in which that man were performing, I would, yes, consider him an officer if he were vested with policy making decisions and power within his own era. In our brief, we pointed out the Walters case in the California courts, where there, a person who was in charge of branch bank was served with a -- an attachment. The Court held there that he was an officer for the purpose of service if he was an officer such as to apprise the institution of the true nature of this thing if, in effect, it accomplished what the word "officer," we believe, means as it does here as further. As pointed out in our brief as we received a letter from the N.L.R.B. In that letter, we were advised that the United Brewery Workers Union which consists of some 600, I might say more or less, all time residence. That is the very solid find of the union. Some 600 members and 16 officers denominated by its constitution and bylaws as being required to file non-Communist affidavits. A letter further advised us that the international of the Brewery Workers Union comprising -- I do not know how many members but consisting of the brewery workers, soft drink workers, cereal workers, distillery workers over the country and I know at least an excess of 200,000 filed for non-Communist affidavits. The CIO, with some 6 million -- 6,500,000 members have denominated 11 purpose -- persons as their officers. Actually, in further and partial answer to your question, that presents an anomalous situation at best. And it leaves open a question of as you refer to my company, a national company, stockholders elect my board of directors, my board of directors in turn elect or appoint officers. As apparently, the CIO is setup. Its membership elects officers, it elects 11 men, I take that from Mr. Goldberg's statement. The comparison thus did not become the same because the board of directors of a corporation invested with a power to elect the officers, to remove them, to appoint them from time to time. And here, we believe that functional test, the test that we must go to is that --
Earl Warren: We'll recess now, Mr. Skaggs.